﻿78.	Because we are determined not to neglect our international duties and responsibilities even while we are engaged in the most sacred of national duties — the fight for our territorial integrity and our liberty — we have decided to appear as scheduled in the general debate of this session of the General Assembly.
79.	However, it should be understood that I am going to leave it to the Egyptian delegation to express in the various Committees the points of view of Egypt on all the items on our agenda.
80.	First, Mr. President, I take it as a good omen indeed that this Assembly is presided over by you, a man whose record as representative of Ecuador is one of fighting valiantly for all the values for which the United Nations was established and for which Egypt is now fighting.
81.	If the United Nations was established so that law might rule supreme over policies of violence and so that the Charter of the United Nations and the findings and resolutions of the United Nations rather than the dictation of power and violence would be the key to settlement, then the fight now being waged by Egypt and Syria is for the United Nations.
82.	We still stand respectful of, and bound by, the Charter, by United Nations resolutions and by all its findings. We refuse, however, to be dictated to; we refuse, however, to be subjugated by long occupation; we refuse, however, to remain occupied. We are struggling, not because we guarantee success, but because we have no option but to struggle. That is our national duty. That is the only Diktat we are obeying and going to obey.
83.	If this United Nations was established also to uphold human rights, then I think this is a good opportunity to inform the nations here united of the latest vile actions against human rights. This morning I received from my Government the information that as a result of attacks by the Israeli Air Force on Port Said and on other towns in the Nile delta, one of the most densely populated areas of the world, and on the suburbs of Cairo, 307 victims were killed or wounded. A few hours later — at 1415 hours precisely —  the toll had risen to 500 persons murdered.
84.	As a result, our morale is rising; our anger is rising; our determination to put an end to this policy of brigandry and lawlessness is increased.
85.	That is Egypt's contribution to this year's general debate.